Citation Nr: 0006915	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to May 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1994 RO decision which denied an 
increase in a 50 percent rating for an anxiety disorder and 
denied a total disability compensation rating based on 
individual unemployability (TDIU rating).  In January 1997, 
the Board remanded the case to the RO for additional 
development of the evidence.  

The Board notes that the issue of a TDIU rating is moot and 
will not be addressed in the present decision, in light of 
the Board's grant of a 100 percent schedular rating for an 
anxiety disorder.


FINDING OF FACT

The veteran's service-connected anxiety disorder is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for an anxiety 
disorder have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1943 to May 1945, including combat duty as an infantryman 
during World War II.  His service medical records show that 
he was treated for a cerebral concussion from a shell blast 
as a result of enemy fire.  Subsequently, a medical board 
declared him unfit for further duty on the basis of a 
psychoneurosis, anxiety state, and he was discharged from 
service based on this disability.

In a May 1945 RO decision, service connection was established 
for an anxiety disorder with a 50 percent rating.  In a May 
1946 RO decision, the disability rating was reduced to 10 
percent.  In an April 1977 decision, the RO assigned a 50 
percent rating for the anxiety disorder, and such rating has 
remained in effect to the present.

An October 1992 private medical record shows that the veteran 
was diagnosed with anxiety/depression and that he took 
Librium.  

In a March 1993 statement, Albert Chen, M.D., indicated that 
he initially saw the veteran in September 1992.  He indicated 
that the veteran appeared very high strung, nervous, shaky at 
times, and tremulous, and that he became very sentimental.  
He noted that the veteran's mental condition was more at ease 
after he stayed sober from alcohol but that anxiety still 
remained.  Dr. Chen noted that the veteran had palpitations 
and hyperventilation, avoided any interactions with crowds, 
and became easily tired, but that he was otherwise in good 
contact with reality without any perceptual disorder.  He 
stated that the veteran's interpersonal relationships were 
generally very limited and that he did not leave his home too 
much because he felt more comfortable in his house.  He noted 
that the veteran showed some signs of exaggerated startle 
response, had difficulty with concentration, and easily 
became irritable and edgy.  Dr. Chen opined that the veteran 
suffered from generalized anxiety disorder, most likely 
resulting from his World War II combat experience, and he 
deemed the veteran incapable of managing any gainful 
employment.  He stated that the veteran was receiving 
individual psychotherapy augmented with chemotherapy such as 
Librium.  

In April 1993, the veteran submitted a claim for a TDIU 
rating.  In his application, he reported that he had 
completed the seventh grade and that he last worked full-time 
in 1971.  He reported that he left his last job because of 
his disability and has not tried to obtain employment since 
then.  He denied receiving any education or training since he 
became too disabled to work.  The veteran identified his 
nervous condition and his varicose veins (which are his only 
service-connected disabilities) as preventing him from 
securing or following any substantially gainful occupation.  

On a June 1993 VA examination, it was noted that the veteran 
was quite anxious during the interview.  The examiner noted 
that the veteran had been seen previously and that on the 
current examination he was much more to the point and much 
more able to stay on the subject than previously.  The 
veteran reported that he was unable to do very much due to 
his back and nerves which did not allow him to go out or to 
see people very much.  He was logical and coherent.  He was 
somewhat rambling and circumstantial but able to be brought 
back to the subject.  There was no evidence of a major 
thought disorder.  His judgment appeared to be fair.  The 
examiner deemed him able to handle benefits on his own 
behalf.  The diagnosis was generalized anxiety disorder (Axis 
I), and the veteran was given a Global Assessment of 
Functioning (GAF) scale score of 60 (Axis V).  

In an April 1994 decision, the RO denied an increase in a 50 
percent rating for an anxiety disorder and a TDIU rating.  In 
June 1994, the veteran indicated his disagreement with the RO 
decision.  

In a July 1994 statement, Dr. Chen noted that the veteran's 
nervous condition had fluctuated from time to time since 
service.  He stated that the veteran consistently presented 
symptoms and signs of severe anxiety, panic attacks, 
hyperventilation, and being high strung.  He stated that the 
veteran could not concentrate or tolerate any pressure or 
stress.  Dr. Chen opined that the veteran was not able to 
perform the physical and mental acts required by gainful 
employment due to his service-connected nervous disorder.  

In an October 1994 statement, Dr. Chen provided an update on 
the veteran's clinical condition.  He noted the veteran had a 
low threshold of tolerance for anxiety, stress, and tension.  
He related that the veteran recently had problems adjusting 
to an apartment living environment on account of the 
unbearable noise level which aggravated him to the point 
where he became agitated and shaky.  Dr. Chen stated that the 
veteran had great difficulty in adapting to community living 
also because any interaction with others generated a lot of 
tension, anxiety, and frustration.  He noted that the veteran 
continued to exhibit signs and symptoms of anxiety, 
hyperventilation, agitation, and outbursts of emotion despite 
his medication.  Dr. Chen found the veteran's ability to 
maintain effective relationships with others was so severely 
impaired that his daily life was miserable and frustrating.  
He found that the veteran's quality of life was adversely 
affected and that he was practically housebound and in 
isolation.  Dr. Chen opined that the veteran was incapable of 
obtaining or retaining any gainful employment.  

In his March 1995 substantive appeal, the veteran stated that 
his total inability to establish and maintain normal and 
productive social relationships compelled him to live in 
almost complete isolation.  He indicated that any dealings 
with other people led to a build-up of tension, anxiety, and 
frustration.  He asserted that severe anxiety led to frequent 
panic attacks which involved elevated levels of anxiety, 
hyperventilation, and stress.  He claimed that his disability 
kept him at home where he indulged in alcohol to escape total 
depression.  

On a December 1995 VA consultation, the veteran related 
intrusive recollections from World War II combat.  His wife 
related that he repeated himself all the time and frequently 
talked about the war.  In the diagnosis, the staff 
psychologist noted that the veteran showed several symptoms 
of combat-related post-traumatic stress disorder (PTSD) with 
depression.  The veteran was referred for psychological 
testing.  

A February 1996 VA psychological test report notes that the 
veteran underwent testing in January 1996 and that the 
results of the tests were consistent with diagnoses of mild 
chronic organic brain syndrome and dysthymic disorder with 
features of generalized anxiety disorder and combat-related 
PTSD.  

VA outpatient records in March 1996 show that the results of 
the psychological testing were explained to the veteran.  A 
staff psychologist allowed the veteran to "vent" and 
provided psychological support.  The veteran was referred to 
his primary care physician for evaluation for an anti-
depressant.

Subsequent VA outpatient records in 1996 show that the 
veteran received ongoing psychological support.  In June 
1996, he was doing well on Librium.  In July 1996, the 
veteran indicated that Librium did not seem to be helping 
anymore.  The staff psychologist stated that the veteran was 
noticeably anxious at that time.  In August 1996, the veteran 
reported that he felt less tense since he had been on a new 
medication and his Librium was discontinued.  There were no 
new psychological complaints at that time.  In November 1996, 
there had been no change in the veteran's mental status since 
his last evaluation.  

In January 1997, the Board remanded the case to the RO for 
additional development, including obtaining treatment 
records, another VA examination, and readjudication of the 
claim under new regulatory criteria.  

In a May 1997 statement, Dr. Chen noted that since service 
the veteran had always had ongoing outpatient psychiatric 
treatment and never been hospitalized for psychiatric 
illness.  He opined that the veteran suffered from 
generalized anxiety disorder with features of depression and 
episodic alcohol abuse.  He noted that the veteran had been 
sober since December 1992.  Dr. Chen placed the veteran on 
Librium to alleviate his anxiety.  

From July to August 1997, the veteran was hospitalized at the 
VA following one month's duration of worsening headache, 
confusion, and ataxia, accompanied by multiple episodes of 
falls.  A cranial computerized tomography (CT) scan revealed 
a bilateral subdural hematoma with significant mass effect.  
Thereafter, the veteran underwent bilateral craniotomy with 
evacuation.  A follow-up cranial CT scan revealed resolution 
of the bilateral subdural hematoma.  Inpatient psychology 
records in August 1997 show that the veteran was provided 
supportive psychotherapy while he was in rehabilitation.  An 
August 1997 psychology note indicates that the veteran 
presented in a friendly, cooperative mood and that there was 
no evidence of anxiety.  The note indicates that he underwent 
psychological testing which revealed that he was functioning 
within the demented range on cognitive functioning.  His 
diagnoses at this time were alcohol dependence (in full and 
sustained remission for eight months) and adjustment disorder 
with depressed mood.  

In September 1997, the veteran underwent a psychiatric 
evaluation by Dr. Chen for VA purposes.  It was noted that 
since a June 1997 head injury from a fall the veteran had 
been "run down," tired, and still very nervous.  Dr. Chen 
noted that the veteran was taken off Librium due to his 
accident.  According to the veteran's wife, the veteran had 
been more anxious, shaky, and forgetful ever since his 
accident.  On a mental status examination, the veteran 
appeared very hyper, high strung, nervous, and feeling like 
"huffing and puffing" as if appearing for the examination 
was a large task for him.  He showed noticeable anxiety and 
nervousness since he had not been on any medication.  The 
veteran's wife reported that the veteran was constantly high 
strung and snappy with loud outbursts.  There was pressure of 
speech, showing psychomotor activity.  There were no signs 
suggestive of delusional ideas, thought disorder, or visual 
or auditory hallucination.  The veteran's affect was somewhat 
constricted and his mood was low.  Lately, due to the 
complication of the accident, the veteran was more nervous 
and panicked.  It was noted that he sometimes did not know 
how to cope and that his capacity for impulse control was 
marginally well.  There was no contemplation of suicidal or 
homicidal ideation.  Regarding his cognitive functioning, the 
veteran was found to be intact.  There was no cloudiness of 
consciousness, and he was responsive and alert, i.e., 
"constantly cunning and vigilant".  He was oriented to 
time, place, and person.  He tended to be forgetful about 
recent events.  Dr. Chen noted the veteran had not been 
attending church because he felt very nervous in crowds.  
While talking about his problem, the veteran's hands became 
shaky and tremulous.  His intellectual capacity was found to 
be dwindling to some extent.  He had little insight regarding 
his problem, and his judgment was marginally poor at that 
point.  

The veteran's diagnosis on the psychiatric evaluation was 
generalized anxiety disorder with features of panic disorder 
(Axis I).  His GAF score was 45 currently and 75 in the past 
year.  Dr. Chen stated that the veteran's occupational and 
social impairment was quite noticeable, due to his constant 
anxiety, high strung and nervous nature, panic attacks, 
inability to maintain emotional composure, and lack of social 
skills and self care.  He opined that the veteran's condition 
had shown deterioration since he was last seen in 1995, and 
he deemed the veteran as not totally capable of managing his 
financial affairs.  

In an October 1997 addendum to his September 1997 psychiatric 
evaluation report, Dr. Chen diagnosed the veteran with 
generalized anxiety disorder with features of panic disorder, 
which was service-related to the combat experience in World 
War II (Axis I).  The veteran's GAF score was 45, showing 
serious impairment in his social/occupational functional 
capacity, inability to maintain any gainful employment, and 
inability to maintain effective relationships with others.  
Dr. Chen opined that the veteran was totally disabled, that 
he was unable to maintain gainful employment, and that he was 
marginally able to maintain his financial affairs.  

Numerous medical records in recent years, dated into 1998, 
show treatment for the veteran's service-connected 
psychiatric disorder, but the records also note treatment for 
serious non-service-connected physical conditions.

In an April 1998 decision, the RO determined the veteran to 
be incompetent to manage his VA funds.  His spouse 
subsequently became his custodian for VA purposes.  

VA records in July 1998 show that the veteran was admitted 
for respite care during which he underwent a comprehensive 
physical evaluation.  On admission, the veteran's wife 
verbalized concern over the veteran's behaviors at home, such 
as appearing very agitated.  On an evaluation, regarding role 
relationships the veteran reported that he had no problems 
with his family, and he did not describe any relationships 
with friends.  His physical appearance was reported as neat 
and his attitude was described as cooperative.  The veteran 
reported no hallucinations or delusions.  


II.  Analysis

Initially, it is noted that the veteran's claim for an 
increase in a 50 percent rating for an anxiety disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented claims which are plausible.  The 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's anxiety disorder was initially evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996).  Under this code, a 50 percent rating is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment.  

On November 7, 1996, the rating criteria for anxiety disorder 
were revised and are now found in 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  The revised criteria are cited, in 
pertinent part, below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................50

As the veteran's claim for an increased rating for anxiety 
disorder was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior or 
current rating criteria may apply, whichever are most 
favorable to the veteran.

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).

A review of the record shows that the veteran's service-
connected anxiety disorder has been rated 50 percent since 
1977.  More recently, he has received ongoing supportive 
psychotherapy for his anxiety disorder through the VA and Dr. 
Chen, and at least until his hospitalization for a subdural 
hematoma in July 1997 he was placed on medication for 
psychiatric symptoms.  Medical records in recent years show 
that the veteran's condition has deteriorated, particularly 
since his surgery for subdural hematoma, although he has not 
been hospitalized for his service-connected psychiatric 
disorder.  In a June 1993 VA examination, the veteran was 
given a GAF score of 60, which represents moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  However, at his last comprehensive psychiatric 
evaluation conducted by Dr. Chen in September 1997 for the 
VA, the veteran's GAF score was 45, which represents serious 
symptoms or serious impairment in social and occupational 
functioning.  Moreover, in an October 1997 addendum to his 
examination report, Dr. Chen opined that the veteran was 
unable to maintain gainful employment and effective 
relationships with others and was totally disabled due to 
generalized anxiety disorder.  (In fact, Dr. Chen previously 
deemed in 1993 and 1994 that the veteran's anxiety disorder 
rendered him unable to obtain or maintain gainful 
employment.)  The record does not show any other recent 
opinion to the contrary which pertains to the effect of the 
veteran's service-connected psychiatric disorder on his 
ability to maintain employment.  On the other hand, medical 
records from recent years suggest the veteran's serious non-
service-connected physical ailments also have a major adverse 
impact on his ability to work.

After considering all the evidence, the Board finds it is 
about equally divided on whether the veteran's service-
connected anxiety disorder alone now results in total 
occupational and social impairment (the criteria for a 100 
percent rating).  With application of the benefit-of-the-
doubt rule, this matter is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  For these reasons, an increased 
rating to 100 percent for an anxiety disorder is warranted.


ORDER

An increased rating to 100 percent for an anxiety disorder is 
granted.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

